Citation Nr: 1329616	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  09-15 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected irritable bowel syndrome, claimed as 
colitis. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The National Personnel Records Center has confirmed that the 
Veteran performed active duty for training (hereinafter: 
ACDUTRA) from June 28 to October 26, 1968.  The Veteran also 
performed ACDUTRA and/or inactive duty training at other 
times, the dates or which remain unconfirmed.  Because VA 
has established service connection for disability incurred 
during ACDUTRA, the duty period from June 28 to October 26, 
1968, has become active military service and the appellant 
has achieved "veteran" status.  See 38 C.F.R. §§ 3.1 and 
3.6.  

This case arises to the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania, that assigned an initial 
10 percent rating for irritable bowel syndrome (IBS), 
described as colitis, and assigned an initial noncompensable 
rating for hemorrhoids.  The appellant appealed for higher 
initial ratings.   

In March 2012, the Board denied higher initial ratings for 
IBS and hemorrhoids.  In November 2012, the United States 
Court of Appeals for Veterans Claims (hereinafter: the 
Court) vacated and remanded that portion of the Board 
decision that denied a higher initial rating for IBS.  The 
hemorrhoid rating was not disturbed and will not be 
discussed further, as it is no longer on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As mentioned above, in November 2012 the Court remanded the 
issue of an initial rating for IBS.  The Court instructed 
that the Board accomplish action consistent with the terms 
of a Joint Motion for Partial Remand (hereinafter: the Joint 
Motion).  

In the Joint Motion, the parties agreed that three actions 
must be accomplished.  First, VA has not attempted to obtain 
relevant medical records from a Dr. Birenbaum, a private 
physician for whom the Veteran had executed a VA Form 21-
4142 consent form in November 2004.  Therefore, the Board 
must insure that VA attempts to obtain these records.

Second, the Joint Motion, at page 3, instructs the Board to 
ensure compliance with guidance set forth in a previous 
December 2008 Joint Motion and an April 2009 Board remand.  
Upon thorough review of the claims files and Virtual VA, the 
Board cannot find any evidence of the December 2008 Joint 
Motion or the April 2009 Board remand referred to in the 
instant Joint Motion.  The Veteran's claims files do contain 
a March 2008 Board decision; which is entirely favorable to 
the Veteran and therefore would not have been appealed to 
the Court.  There is no evidence that this Veteran had ever 
presented an appeal of any Board decision to the Court prior 
to the Board's March 2012 decision.

Third, the parties agreed that the Board's previous 
discussion of what constitutes "constant abdominal stress" 
was inadequate.  The parties agreed that the Board had 
failed to fulfill the reasons and bases mandate in denying 
that the examiner's discussion of the symptoms does not 
equate to same.  

Accordingly, the case is REMANDED for the following action:

1.  Offer the Veteran and his attorney 
an opportunity to submit evidence or 
argument in furtherance of the claim.  

2.  VA should obtain up-to-date 
treatment records pertaining to IBS with 
colitis and associate them with the 
claims file and/or Virtual VA, as 
appropriate.  

3.  An attempt should be made to obtain 
any relevant clinical records from Dr. 
Birenbaum, for whom the Veteran executed 
a VA Form 21-4142 consent form in 
November 2004.  

4.  The August 2011 VA IBS compensation 
examination report must be returned to 
the examining physician for an addendum.  
The claims files and any pertinent 
evidence in Virtual VA that is not in 
the claims files must be made available 
to the physician for review.  The 
physician is asked to review the medical 
history and note that review in the 
report.  The physician is asked to offer 
an addendum addressing whether it is at 
least as likely as not (50 percent or 
greater possibility) that "more or less 
constant abdominal stress" as set forth 
at 38 C.F.R. § 4.114, Diagnostic Code 
7319, is shown.  

A rationale must be provided for any 
opinion offered.  The Veteran may be re-
examined if necessary.  If the requested 
physician is not available, a qualified 
substitute may be used. 

5.  After the development requested 
above has been completed to the extent 
possible, the AMC should re-adjudicate 
the claim.  If the benefit sought 
remains denied, the Veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action by the Veteran is required 
until he receives further notice.  The Veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If an examination is scheduled, the Veteran is advised that 
failure to report for a scheduled VA examination, without 
good cause, may have adverse consequences on his claim.  
38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


